Title: To James Madison from William Lee, 29 December 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux December 29, 1807.

The few opportunities which now present for the United States, has induced me to forward you the inclosed decree by way of Bayonne, St. Sebastians and Bilboa.  We are without arrivals from America, which leads us to suppose an embargo has been laid on by Congress.  Our City continues full of troops.  One hundred thousand at least have passed thro’ the last two months.
We have nothing new in addition to this decree, except that the Kingdom of Etruria is annexed to that of Italy, the Government of which is made hereditary in the Person of Prince Eugeni Napoleon  Prince of Venice, and the adopted son of the Emperor.  With great respect, I am Sir, Your obt Servt.

Wm. Lee

